DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 06/22/2020.  Claims 1-15 are pending.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230’ in paragraph [00143]; 240’ in paragraph [00145]; 250’ in paragraph [00148]; 260’ in paragraph [00150]; 320’ in paragraph [00156]; 340’ in paragraph [00159].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S NOTE
MPEP § 714.01(e) states, in part, "A preliminary amendment is an amendment that is received in the Office on or before the mail date of the first Office action under 37 CFR 1.104."  Thus, the most recent claim set of 6/29/2020 is examined herein.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the aircraft” in line 1 and “the arms” in lines 3-4.  There appears to be a typographical error in “the aircraft” limitation as the words “tandem wing” are not included between “the” and “aircraft.”  Similarly, there appears to be a typographical error in “the arms” limitation, as the word “lateral” is not included between “the” and “arms.”
Claims 2-3 and 8-9 each recite the limitation “the aircraft” in line 1, and are objected to for the same limitation and reasons set forth in claim 1 hereinabove.
Claim 8 recites the limitation “at least one the first and the second of the tandem wings” in line 1.  It appears as though a word was inadvertently omitted in the “one the” recitation of the claim limitation.  Perhaps the word “of” should be included between “one” and “the” which would make the claim read “at least one of the first and the second of the tandem wings.”
Appropriate correction is required.
Claims 4-7 and 10-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the arms of the yoke extending fore and aft" in line 3.  This limitation is vague and indefinite.  It is not clear what the reference point is for the terms “fore and aft.”  Is it from the front-to-back of the fuselage? Or is it in reference to a particular axis of the tandem wing aircraft?
Additionally, claims 2-3 and 8-9 are rejected because they depend from an indefinite parent claim.
Claim 3 recites the limitation "the stagger" in line 1.  There is insufficient antecedent basis for this limitation in the claim when it depends from claim 1.  If claim 3 only depended from claim 2, there would be no antecedent basis rejection.
Additionally, claims 8-9 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 USC § 102(a)(2) as being anticipated by Oldroyd et al., U.S. Patent Application Publication 2018/0002026 A1 (hereinafter called Oldroyd).
Regarding claim 1, Oldroyd teaches s tandem wing aircraft (See e.g., FIGS. 1A-1E element 10) capable of vertical take-off and landing; the aircraft comprising:
a fuselage (See e.g., FIGS. 1A-1E element 50) pivoted (See e.g., FIGS. 1C-1F element 50; ¶ [0041]) between lateral arms (See e.g., FIGS. 1A-1E elements 18 & 20) of a yoke (See e.g., FIGS. 1A-1E elements 18 & 20 taken together);
the arms of the yoke extending fore and aft (See e.g., FIGS. 1A-1E elements 18 & 20); and
at or towards the extremities of the arms:
	the respective fore portions are linked laterally together by a fore aerofoil being a first of the tandem wings (See e.g., FIGS. 1A-1E element 14); and
	the respective aft portions are linked laterally together by an aft aerofoil being a second of the tandem wings (See e.g., FIGS. 1A-1E element 16); and
at least one of the fore and aft aerofoils having mounted thereon one or more propulsion units (See e.g., FIGS. 1E & 1F elements 14 or 16 & 26a-26b or 26c-26d, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 8-9 is/are rejected under 35 USC § 103 as being unpatentable over Oldroyd and further in view of Leng, U.S. Patent Application Publication 2014/0097290 A1 (hereinafter called Leng).
Regarding claim 2, Oldroyd teaches the first and the second of the tandem wings (See e.g., FIGS. 1E & 1F elements 14 or 16) 
But, Oldroyd does not teach that the first and the second of the tandem wings are staggered.
However, Leng teaches the first and the second of the tandem wings are staggered (See e.g., FIGS. 1-5 elements 3 & 4; ¶ [0008]).
Thus, it would have been obvious to the skilled artisan, having the art of Oldroyd and Leng before him, before the effective filing date of the claimed invention, to modify the aircraft of Oldroyd to include the first and the second of the tandem wings are staggered, as taught in the analogous art of Hon.  One would have been motivated to make such a combination to achieve the predictable result of providing an aircraft with staggered wings which can be moved with respect to the plane's fuselage to account for changes in the center of gravity of the aircraft.
Regarding claim 3, Oldroyd, as modified by Leng in the rejection of claim 2 hereinabove, further teaches wherein the stagger (Leng See e.g., FIGS. 1-5 elements 3 & 4; ¶ [0008]) is such that wings are fore and aft of the fuselage when viewing the aircraft in its horizontal flight configuration (Leng See e.g., FIGS. 1-3 elements 3 & 4).
Regarding claim 8, Oldroyd, as modified by Leng in the rejection of claim 3 hereinabove, further teaches wherein at least one the first and the second of the tandem wings (Oldroyd See e.g., FIGS. 1E & 1F elements 14 or 16) has two propulsion units thereon (Oldroyd See e.g., FIGS. 1E & 1F elements 26a-26b or 26c-26d), the propulsion units being placed respectively port and starboard (Oldroyd See e.g., FIGS. 1E & 1F elements 26a-26b or 26c-26d).
Regarding claim 9, Oldroyd, as modified by Leng in the rejection of claim 3 hereinabove, further teaches wherein the propulsion units are placed in equal numbers fore and aft of the aircraft (See e.g., FIGS. 1E & 1F elements 26a-26b and 26c-26d).


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
01 September 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644